           Case 1:21-cr-00076-PB Document 1 Filed 05/03/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA

               v.                                            Cr. No. 21-cr- 76-PB-01

RYAN CORTINA

                                          INDICTMENT

The Grand Jury charges:


                                        COUNT ONE
         [26 U.S.C. §§ 5861(d) and 5871 – Possession of an Unregistered NFA Firearm]

       On or about September 27, 2019, in the District of New Hampshire, defendant,

                                        RYAN CORTINA,

knowingly possessed a destructive device, specifically, an improvised explosive bomb and

similar device, which is a firearm as defined in Title 26, United States Code, Sections

5845(a)(8), (f)(1)(A), and (f)(1)(F), that was not registered to him in the National Firearms

Registration and Transfer Record.

       In violation of Title 26, United States Code, Sections 5861(d) and 5871.

                                                      A TRUE BILL

Dated: May 3, 2021                                    /s/ Foreperson
                                                      Foreperson of the Grand Jury

       JOHN J. FARLEY
       Acting United States Attorney

       /s/ Debra M. Walsh
By:    Debra M. Walsh
       Assistant U.S. Attorney


                                                -1-
